Appeal from order, Family Court, New York County (Ruth Zuckerman, J.), entered on or about September 1, 1994, which, inter alia, committed the custody of the child to petitioners-respondents, and bringing up for review an order of the same court and Judge, entered on or about February 18, 1994, which granted petitioners-respondents’ motion to withdraw the petition insofar as it sought to terminate appellant’s parental rights, unanimously dismissed, without costs.
Application by appellant’s assigned counsel to withdraw is granted (see, Matter of Louise Wise Services, 131 AD2d 306). We have reviewed this record and agree with appellant’s assigned counsel that there are no non-frivolous points which could be raised on this appeal and that appellant is not aggrieved by the withdrawal of the petition as against him. Concur^Sullivan, J. P., Milonas, Rosenberger, Ellerin and Wallach, JJ.